UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4765 Dreyfus New York AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5 /31 /11 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 25 Financial Highlights 29 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus New York AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus NewYork AMT-Free Municipal Bond Fund, covering the six-month period from December 1, 2010, through May 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. economy appears to have hit a soft patch in the spring of 2011 after accelerating over the final months of 2010. Disappointing labor, housing and manufacturing data have come at a time of higher energy prices and some tightening of monetary policy in global markets. In our view, the current slowdown should be relatively brief as the world recovers from the supply shocks created by weather impacts on food production, the decline in Libyan oil exports and supply-chain disruptions stemming from Japan’s natural and nuclear disasters. The municipal bond market produced mildly positive total returns, on average, in this choppy economic environment. Although municipal bonds were undermined over much of the reporting period as credit concerns intensified and supply-and-demand dynamics changed, bond prices rebounded in the spring when investors delayed their expectations of rising short-term interest rates. We remain optimistic as the U.S. economy moves through the middle stages of its cycle. Indeed, global macroeconomic policy generally has remained stimulative despite the recent efforts of some central banks to forestall inflationary pressures. We continue to expect sustainable economic growth, a rising but volatile uptrend in inflation and an improving U.S. labor market in the months ahead.As always, to determine how these forces may affect your investments, we urge you to talk regularly with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2010, through May 31, 2011, as provided by Thomas Casey and David Belton, Portfolio Managers Fund and Market Performance Overview For the six-month period ended May 31, 2011, Dreyfus New York AMT-Free Municipal Bond Fund’s Class A, Class B, Class C and Class I shares produced total returns of 1.58%, 1.32% 1.19% and 1.68%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the “Index”), the fund’s benchmark, achieved a total return of 2.04% for the same period. 2 Municipal bonds encountered heightened volatility late in 2010 before rebounding in 2011 when a reduced supply of newly issued bonds was met by robust investor demand. The fund lagged the Index as some non-New York benchmark components fared better than New York’s municipal securities. In addition, the fund’s holdings of tobacco-related bonds and hospital-backed bonds detracted from its relative performance. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal, New York state and NewYork city income taxes to the extent consistent with the preservation of capital.To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal, New York state and New York city personal income taxes.The fund also seeks to provide income exempt from the federal alternative minimum tax.The fund will invest at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. For additional yield, the fund may invest up to 30% of its assets in municipal bonds rated below investment grade (“high yield” or “junk” bonds) or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the fund’s portfolio is expected to exceed 10 years. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market.We actively trade among various sectors, such as pre-refunded, general obligation and revenue, based on their apparent relative values. Municipal Bonds Rebounded from Volatility Municipal bonds encountered heightened volatility over the final months of 2010 as the U.S. economic recovery appeared to gain traction, inflation fears intensified and long-term interest rates climbed. In addition, it became clearer that the federally subsidized Build America Bonds program would be allowed to expire at the end of the year. Investors sold longer-maturity bonds in November and December in anticipation of a surge in the supply of newly issued securities at year-end as states and municipalities rushed to lock in federal subsidies, putting downward pressure on prices. The national and New York municipal bond markets stabilized over the first five months of 2011, when the supply of newly issued securities declined sharply due to the surge in issuance at the end of 2010 and efforts among state and local governments to rein in spending and borrowing. Although revenues have increased for most states over the past year, tax receipts generally have remained below their pre-recession levels while costs have moved higher, particularly those related to pensions and health care benefits for public-sector retirees. Fear of potential municipal defaults — which we considered overblown — caused investors to become more averse to the credit risks that lower-rated bonds typically entail. New York successfully addressed its budget deficit through cost-cutting measures.The state enacted a balanced budget on schedule for the first time in several years. Security Selections Dampened Relative Performance The fund produced a positive total return during a turbulent reporting period, but its relative results were undermined by modestly overweighted exposure to bonds backed by the state’s settlement of 4 litigation with U.S. tobacco companies. Bonds backed by revenues from hospitals also proved to be a drag on relative performance. On a more positive note, the fund benefited from relatively strong results from bonds backed by revenues from essential municipal services, including water, sewer and power generating facilities. Bonds issued by the City of New York, an area of increased exposure during the reporting period, also fared relatively well. Finally, a focus on bonds with maturities in the 10- to 15-year range buoyed the fund’s results compared to the benchmark. Weathering a Period of Transition We have been encouraged by the municipal bond market’s resilience. Although we expect additional bouts of market volatility over the near term as investors react to macroeconomic developments and the supply of newly issued bonds increases, we remain optimistic over the longer term. Once the transition to a more ample supply of tax-exempt securities is complete, in our view, demand seems likely to stay robust as investors respond to higher state taxes and possible federal tax increases down the road. June 15, 2011 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class I is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-NewYork residents. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged and geographically unrestricted total return performance benchmark for the long-term, investment- grade, tax-exempt bond market. Index returns do not reflect the fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus New York AMT-Free Municipal Bond Fund from December 1, 2010 to May 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2011 Class A Class B Class C Class I Expenses paid per $1,000 † $ 4.47 $ 6.83 $ 8.28 $ 3.42 Ending value (after expenses) $1,015.80 $1,013.20 $1,011.90 $1,016.80 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2011 Class A Class B Class C Class I Expenses paid per $1,000 † $ 4.48 $ 6.84 $ 8.30 $ 3.43 Ending value (after expenses) $1,020.49 $1,018.15 $1,016.70 $1,021.54 † Expenses are equal to the fund’s annualized expense ratio of .89% for Class A, 1.36% for Class B, 1.65% for Class C and .68% for Class I, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments—98.4% Rate (%) Date Amount ($) Value ($) New York—87.9% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter’s Hospital of the City of Albany Project) 5.25 11/15/27 4,500,000 4,262,490 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter’s Hospital of the City of Albany Project) 5.25 11/15/32 1,000,000 899,010 Dutchess County Industrial Development Agency, Civic Facility Revenue (Bard College Civic Facility) 5.00 8/1/20 1,000,000 1,069,340 Dutchess County Industrial Development Agency, Civic Facility Revenue (Bard College Civic Facility) 5.00 8/1/22 775,000 814,866 Hempstead Industrial Development Agency, Civic Facility Revenue (Adelphi University Civic Facility) 5.00 10/1/35 1,500,000 1,506,270 Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 4,865,000 5,049,627 JPMorgan Chase Putters/Drivers Trust (New York State Dormitory Authority, Revenue (The Rockefeller University)) 5.00 7/1/18 4,000,000 a,b 4,137,080 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 3,000,000 3,295,740 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 2,375,000 2,609,175 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/25 1,000,000 1,038,790 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 1,000,000 1,152,460 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 3,000,000 3,007,740 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/34 3,000,000 2,989,650 Metropolitan Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 11/15/18 7,745,000 8,155,717 New York City, GO 5.38 12/1/20 5,000 5,101 New York City, GO 5.00 8/1/21 2,000,000 2,197,540 New York City, GO 5.00 8/1/22 1,200,000 1,296,276 New York City, GO 5.50 6/1/23 25,000 26,656 New York City, GO 5.25 8/15/24 5,420,000 5,848,722 New York City, GO 5.00 8/1/26 3,565,000 3,859,754 New York City, GO (Prerefunded) 5.38 12/1/11 260,000 c 266,692 New York City, GO (Prerefunded) 5.50 6/1/13 125,000 c 137,613 New York City Educational Construction Fund, Revenue 6.50 4/1/25 3,960,000 4,733,150 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/30 5,000,000 4,993,600 New York City Housing Development Corporation, Capital Fund Program Revenue (New York City Housing Authority Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/25 3,465,000 3,600,170 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City Industrial Development Agency, Civic Facility Revenue (YMCA of Greater New York Project) 5.00 8/1/36 7,500,000 6,953,175 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 5,000,000 5,539,650 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.00 6/15/22 530,000 576,486 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/31 3,000,000 3,159,300 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.25 6/15/40 2,975,000 3,112,832 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 2,500,000 2,669,625 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/22 4,000,000 4,357,400 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/25 3,565,000 3,827,562 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/28 2,695,000 2,826,489 New York State Dormitory Authority, Catholic Health Services of Long Island Obligated Group Revenue (Saint Francis Hospital Project) 5.00 7/1/21 5,000,000 5,137,700 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (Hospital for Special Surgery) 6.00 8/15/38 3,470,000 3,865,094 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (The New York and Presbyterian Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/15/27 2,505,000 2,597,785 New York State Dormitory Authority, Health Center Revenue (Guaranteed; SONYMA) 5.00 11/15/19 1,000,000 1,014,470 New York State Dormitory Authority, Mortgage Hospital Revenue (The Long Island College Hospital) (Collateralized; FHA) 6.00 8/15/15 2,240,000 2,331,728 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.63 7/1/16 6,500,000 7,246,785 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.75 7/1/18 2,500,000 2,863,950 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 2,290,000 2,639,248 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/24 4,500,000 4,899,150 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 1,500,000 1,542,255 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 2,000,000 2,095,860 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (Fordham University) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/33 2,000,000 2,032,700 New York State Dormitory Authority, Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/16 2,975,000 3,010,373 New York State Dormitory Authority, Revenue (Miriam Osborne Memorial Home) (Insured; ACA) 6.88 7/1/19 2,475,000 2,530,193 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 2,000,000 2,039,420 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.50 7/1/25 2,320,000 2,455,511 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/33 2,000,000 1,909,380 New York State Dormitory Authority, Revenue (New York State Department of Health) 5.00 7/1/15 3,885,000 4,278,317 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/34 2,000,000 2,045,960 New York State Dormitory Authority, Revenue (New York University) (Insured; AMBAC) 5.00 7/1/32 3,345,000 3,426,752 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.25 7/1/24 2,000,000 2,051,680 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.50 7/1/25 2,500,000 2,570,025 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/26 2,500,000 2,492,025 New York State Dormitory Authority, Revenue (North Shore—Long Island Jewish Obligated Group) 5.00 5/1/25 5,515,000 5,577,540 New York State Dormitory Authority, Revenue (North Shore—Long Island Jewish Obligated Group) 5.50 5/1/37 2,000,000 2,008,820 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 1,500,000 1,419,480 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 1,500,000 1,401,900 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 6.00 7/1/33 5,250,000 5,661,863 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.88 5/15/17 4,060,000 4,759,335 New York State Dormitory Authority, Revenue (Teachers College) 5.00 3/1/24 2,500,000 2,687,975 New York State Dormitory Authority, Revenue (Teachers College) 5.38 3/1/29 2,000,000 2,113,960 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 4,000,000 4,400,880 New York State Dormitory Authority, Revenue (The New School) 5.25 7/1/30 2,500,000 2,560,650 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 4,000,000 4,127,280 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, South Nassau Communities HR (Winthrop South Nassau University Health System Obligated Group) 5.50 7/1/23 3,475,000 3,531,121 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/19 5,500,000 6,179,635 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/22 2,500,000 2,869,300 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/26 1,730,000 1,891,271 New York State Energy Research and Development Authority, Gas Facilities Revenue (The Brooklyn Union Gas Company Project) 6.37 4/1/20 5,000,000 5,025,050 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects—Second Resolution Bonds) 5.00 6/15/29 2,470,000 2,670,366 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 3/15/34 3,575,000 3,660,907 New York State Mortgage Agency, Education Loan Revenue (New York Higher Education Loan Program) 5.25 11/1/20 720,000 790,826 New York State Mortgage Agency, Mortgage Revenue 5.00 4/1/28 1,500,000 1,620,840 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/27 5,000,000 5,197,200 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/25 5,000,000 5,358,300 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 2,500,000 2,696,125 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 2,500,000 2,730,075 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/27 3,000,000 3,192,990 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/19 7,500,000 8,252,325 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/22 5,000,000 5,412,200 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 5.25 3/15/27 3,000,000 3,250,740 New York State Urban Development Corporation, Correctional Facilities Revenue 5.50 1/1/14 2,170,000 2,302,999 New York State Urban Development Corporation, Correctional Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/14 2,135,000 2,278,024 New York State Urban Development Corporation, State Personal Income Tax Revenue (Economic Development and Housing) (Insured; AMBAC) 5.00 12/15/23 2,000,000 2,181,840 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Insured; FGIC) (Prerefunded) 5.50 3/15/13 2,450,000 c 2,671,603 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Insured; FGIC) (Prerefunded) 5.50 3/15/13 3,000,000 c 3,271,350 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, LP Facility) 5.55 11/15/15 3,470,000 3,523,507 North Country Development Authority, Solid Waste Management System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 5/15/15 1,355,000 1,473,400 Orange County Industrial Development Agency, Life Care Community Revenue (Glenn Arden, Inc. Project) 5.63 1/1/18 1,515,000 1,332,064 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/23 2,000,000 2,159,260 Port Authority of New York and New Jersey (Consolidated Bonds, 163rd Series) 5.00 7/15/35 5,000,000 5,149,250 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 2,000,000 2,013,240 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/31 2,000,000 2,024,820 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/36 2,000,000 1,987,320 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 3/1/36 2,000,000 1,995,620 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/25 2,260,000 2,341,699 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/26 1,380,000 1,415,714 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/31 3,335,000 3,307,720 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 5,000,000 3,837,400 Triborough Bridge and Tunnel Authority, General Purpose Revenue 6.00 1/1/12 705,000 728,935 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.50 1/1/22 2,000,000 c 2,555,940 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/27 1,640,000 1,745,337 Westchester County Health Care Corporation, Senior Lien Revenue 6.00 11/1/30 1,000,000 1,019,380 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 2,000,000 1,751,820 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/45 1,200,000 825,240 U.S. Related—10.5% Guam, Hotel Occupancy Tax Revenue 5.25 11/1/18 1,100,000 1,144,880 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Guam, Hotel Occupancy Tax Revenue 5.50 11/1/19 1,000,000 1,045,350 Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 953,040 Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 1,000,000 883,080 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 4,000,000 4,012,320 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/28 2,000,000 2,006,420 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/14 1,000,000 1,045,310 Puerto Rico Commonwealth, Public Improvement GO 6.50 7/1/40 1,000,000 1,062,230 Puerto Rico Commonwealth, Public Improvement GO (Prerefunded) 5.25 7/1/16 3,045,000 c 3,658,842 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/27 4,000,000 3,969,800 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 3,000,000 2,970,660 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 2,000,000 1,891,760 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/25 1,705,000 1,715,060 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 2,500,000 2,441,300 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 4,000,000 4,118,920 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,000,000 3,081,480 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 2,500,000 2,483,400 Total Long-Term Municipal Investments (cost $351,032,588) Short-Term Municipal Investments—.9% New York; New York City, GO Notes (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 0.75 6/1/11 2,300,000 d 2,300,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.13 6/1/11 1,000,000 d 1,000,000 Total Short-Term Municipal Investments (cost $3,300,000) Total Investments (cost $354,332,588) 99.3% Cash and Receivables (Net) .7% Net Assets 100.0% a Collateral for floating rate borrowings. b Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At May 31, 2011, this security was valued at $4,137,080 or 1.1% of net assets. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Variable rate demand note—rate shown is the interest rate in effect at May 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 18 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 23.7 AA Aa AA 33.6 A A A 27.0 BBB Baa BBB 13.5 BB Ba BB 1.0 Not Rated e Not Rated e Not Rated e 1.2 † Based on total investments. e Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES May 31, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 354,332,588 363,778,397 Interest receivable 5,596,444 Receivable for shares of Beneficial Interest subscribed 111,925 Prepaid expenses 25,492 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 291,057 Cash overdraft due to Custodian 324,121 Payable for floating rate notes issued—Note 4 2,000,000 Payable for shares of Beneficial Interest redeemed 312,841 Interest and expense payable related to floating rate notes issued—Note 4 7,193 Accrued expenses 79,392 Net Assets ($) Composition of Net Assets ($): Paid-in capital 362,711,934 Accumulated undistributed investment income—net 3,602 Accumulated net realized gain (loss) on investments (5,663,691) Accumulated net unrealized appreciation (depreciation) on investments 9,445,809 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 350,274,827 554,148 12,484,423 3,184,256 Shares Outstanding 24,510,703 38,773 873,493 222,860 Net Asset Value Per Share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Six Months Ended May 31, 2011 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 1,000,218 Shareholder servicing costs—Note 3(c) 550,496 Distribution fees—Note 3(b) 48,765 Professional fees 42,522 Registration fees 23,088 Custodian fees—Note 3(c) 18,141 Prospectus and shareholders’ reports 10,954 Trustees’ fees and expenses—Note 3(d) 9,897 Interest and expense related to floating rate notes issued—Note 4 8,617 Loan commitment fees—Note 2 2,974 Miscellaneous 19,905 Total Expenses Less—reduction in expenses due to undertakings—Note 3(a) (65,412) Less—reduction in fees due to earnings credits—Note 3(c) (282) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (1,229,191) Net unrealized appreciation (depreciation) on investments (937,650) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2011 Year Ended (Unaudited) November 30, 2010 Operations ($): Investment income—net 7,227,946 13,528,430 Net realized gain (loss) on investments (1,229,191) 145,796 Net unrealized appreciation (depreciation) on investments (937,650) (6,430) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (6,931,444) (12,886,690) Class B Shares (10,874) (38,874) Class C Shares (203,243) (428,106) Class I Shares (78,783) (164,680) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 7,974,359 33,381,754 Class B Shares 46,504 39,163 Class C Shares 1,071,045 3,911,150 Class I Shares 508,094 7,105,767 Net assets received in connection with reorganization—Note 1 — 225,813,343 Dividends reinvested: Class A Shares 5,421,083 9,945,107 Class B Shares 6,551 27,329 Class C Shares 141,862 310,532 Class I Shares 44,857 103,668 Cost of shares redeemed: Class A Shares (28,809,992) (37,233,189) Class B Shares (260,060) (949,257) Class C Shares (2,742,841) (3,189,396) Class I Shares (3,821,039) (1,922,485) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 389,080,470 151,587,538 End of Period Undistributed investment income—net 3,602 — The Fund 23 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended May 31, 2011 Year Ended (Unaudited) November 30, 2010 Capital Share Transactions: Class A a Shares sold 571,529 2,288,144 Shares issued in connection with reorganization—Note 1 — 15,714,220 Shares issued for dividends reinvested 387,139 683,324 Shares redeemed (2,066,377) (2,561,686) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 3,278 2,659 Shares issued for dividends reinvested 468 1,885 Shares redeemed (18,541) (65,319) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 76,901 268,085 Shares issued for dividends reinvested 10,136 21,365 Shares redeemed (196,618) (218,633) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 36,395 490,530 Shares issued for dividends reinvested 3,205 7,088 Shares redeemed (273,371) (131,820) Net Increase (Decrease) in Shares Outstanding a During the period ended May 31, 2011, 5,449 Class B shares representing $76,299, were automatically converted to 5,449 Class A shares and during the period ended November 30, 2010, 17,698 Class B shares representing $254,733 were automatically converted to 17,703 Class A shares. See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2011 Year Ended November 30, Class A Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.35 14.28 12.93 14.43 14.88 14.80 Investment Operations: Investment income—net a .28 .56 .58 .56 .57 .57 Net realized and unrealized gain (loss) on investments (.06) .07 1.35 (1.44) (.42) .33 Total from Investment Operations .22 .63 1.93 (.88) .15 .90 Distributions: Dividends from investment income—net (.28) (.56) (.58) (.56) (.57) (.58) Dividends from net realized gain on investments — — — (.06) (.03) (.24) Total Distributions (.28) (.56) (.58) (.62) (.60) (.82) Net asset value, end of period 14.29 14.35 14.28 12.93 14.43 14.88 Total Return (%) b 1.58 c 4.40 15.15 (6.36) 1.06 6.25 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 d .92 1.02 .98 1.00 .98 Ratio of net expenses to average net assets .89 d .85 .85 .86 .89 .88 Ratio of interest and expense related to floating rate notes issued to average net assets .00 d,e .00 e — .01 .04 .03 Ratio of net investment income to average net assets 4.00 d 3.81 4.20 3.97 3.93 3.94 Portfolio Turnover Rate 5.24 c 10.32 13.34 32.04 17.81 30.45 Net Assets, end of period ($ x 1,000) 350,275 367,649 135,626 128,135 134,892 142,631 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2011 Year Ended November 30, Class B Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.35 14.28 12.93 14.43 14.88 14.79 Investment Operations: Investment income—net a .24 .47 .48 .49 .49 .50 Net realized and unrealized gain (loss) on investments (.06) .08 1.37 (1.44) (.41) .33 Total from Investment Operations .18 .55 1.85 (.95) .08 .83 Distributions: Dividends from investment income—net (.24) (.48) (.50) (.49) (.50) (.50) Dividends from net realized gain on investments — — — (.06) (.03) (.24) Total Distributions (.24) (.48) (.50) (.55) (.53) (.74) Net asset value, end of period 14.29 14.35 14.28 12.93 14.43 14.88 Total Return (%) b 1.32 c 3.89 14.55 (6.79) .53 5.71 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.62 d 1.59 1.62 1.52 1.53 1.50 Ratio of net expenses to average net assets 1.36 d 1.35 1.35 1.36 1.39 1.38 Ratio of interest and expense related to floating rate notes issued to average net assets .00 d,e .00 e — .01 .04 .03 Ratio of net investment income to average net assets 3.50 d 3.34 3.76 3.49 3.41 3.43 Portfolio Turnover Rate 5.24 c 10.32 13.34 32.04 17.81 30.45 Net Assets, end of period ($ x 1,000) 554 769 1,633 5,997 11,147 19,390 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. 26 Six Months Ended May 31, 2011 Year Ended November 30, Class C Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.35 14.28 12.93 14.43 14.88 14.80 Investment Operations: Investment income—net a .22 .45 .47 .45 .46 .47 Net realized and unrealized gain (loss) on investments (.06) .07 1.35 (1.44) (.42) .32 Total from Investment Operations .16 .52 1.82 (.99) .04 .79 Distributions: Dividends from investment income—net (.22) (.45) (.47) (.45) (.46) (.47) Dividends from net realized gain on investments — — — (.06) (.03) (.24) Total Distributions (.22) (.45) (.47) (.51) (.49) (.71) Net asset value, end of period 14.29 14.35 14.28 12.93 14.43 14.88 Total Return (%) b 1.19 c 3.62 14.29 (7.07) .30 5.46 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.69 d 1.68 1.77 1.73 1.75 1.74 Ratio of net expenses to average net assets 1.65 d 1.60 1.60 1.61 1.64 1.63 Ratio of interest and expense related to floating rate notes issued to average net assets .00 d,e .00 e — .01 .04 .03 Ratio of net investment income to average net assets 3.23 d 3.07 3.43 3.22 3.16 3.19 Portfolio Turnover Rate 5.24 c 10.32 13.34 32.04 17.81 30.45 Net Assets, end of period ($ x 1,000) 12,484 14,110 13,031 9,885 8,036 6,553 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2011 Year Ended November 30, Class I Shares (Unaudited) 2010 2009 a Per Share Data ($): Net asset value, beginning of period 14.35 14.28 12.29 Investment Operations: Investment income—net b .28 .58 .47 Net realized and unrealized gain (loss) on investments (.05) .07 2.09 Total from Investment Operations .23 .65 2.56 Distributions: Dividends from investment income—net (.29) (.58) (.57) Net asset value, end of period 14.29 14.35 14.28 Total Return (%) 1.68 c 4.58 21.06 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .68 d .67 .86 d Ratio of net expenses to average net assets .68 d .67 .75 d Ratio of interest and expense related to floating rate notes issued to average net assets .00 d,e .00 e — Ratio of net investment income to average net assets 4.18 d 3.97 4.11 d Portfolio Turnover Rate 5.24 c 10.32 13.34 Net Assets, end of period ($ x 1,000) 3,184 6,553 1,297 a From December 15, 2008 (commencement of initial offering) to November 30, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus New York AMT-Free Municipal Bond Fund (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective is to maximize current income exempt from federal, New York state and New York city income taxes to the extent consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. As of the close of business on January 21, 2010, pursuant to an Agreement and Plan of Reorganization previously approved by the fund’s Board of Trustees, all of the assets, subject to the liabilities of General New York Municipal Bond Fund (“New York Municipal Bond”) were transferred to the fund in exchange for Class A shares of Beneficial Interest of the fund of equal value. Shareholders of NewYork Municipal Bond received Class A shares of the fund, in an amount equal to the aggregate net asset value of their investment in New York Municipal Bond at the time of the exchange.The exchange ratio was 1.3159 to 1. The net asset value of the fund’s shares on the close of business on January 21, 2010 after the reorganizations was $14.37 for Class A shares and a total of 15,714,220 Class A shares representing net assets of $225,813,343 (including $6,826,408 net unrealized appreciation on investments) were issued to shareholders of New York Municipal Bond in the exchange.The exchange was a tax-free event to New York Municipal Bond shareholders. For financial reporting purposes, assets received and shares issued by the fund were recorded at The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) fair value; however the cost basis of investments received from New York Municipal Bond was carried forward to align ongoing reporting of the fund’s realized and unrealized gains and losses with amounts distributed to shareholders for tax purposes. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Class A, Class B, Class C and Class I. Class A, Class B and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or service fee. Class A shares are sold with a front-end sales charge. Class B and Class C shares are subject to a contingent deferred sales charge (“CDSC”). Class B shares automatically convert to Class A shares after six years.The fund no longer offers Class B shares, except in connection with dividend re-investment and permitted exchanges of Class B shares. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. 30 The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 363,778,397 — In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at May 31, 2011. 32 In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition, ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net; such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended November 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $4,444,056 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to November 30, 2010. If not applied, $2,964,050 of the carryover expires in fiscal 2016 and $1,480,006 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2010 was as follows: tax exempt income $13,515,035 and ordinary income $3,315.The tax character of current year distributions will be determined at the end of the current fiscal year. 34 NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on May 31, 2011, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the fund’s average daily net assets and is payable monthly.The Manager has agreed, until April 1, 2012 to waive receipt of its fees and/or assume the expenses of the fund so that the expenses (exclusive of Rule 12b-1 fees, shareholder services fees, taxes, brokerage fees, interest, commitment fees on borrowings and extraordinary expenses) do not exceed .70% of the value of the fund’s average daily net assets.The Manager had agreed, until February 28, 2011, to waive receipt of its fees and/or assume the expenses of the fund’s Class A shares so that the expenses (exclusive of taxes, brokerage fees, interest, commitment fees on borrowings and extraordinary expenses) did not exceed .85% of the value of Class A shares’ average daily net assets.The Manager had also agreed, until February 28, 2011, to waive receipt of its fees and/or assume the expenses of the fund’s Class B and Class C shares so that the expenses (exclusive of Rule 12b-1 fees, shareholder services fees and certain expenses as described above) did not exceed .60% of the value of the such class’ average daily net assets.The reduction in expenses, pursuant to the undertakings amounted to The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) $62,245 for Class A shares, $796 for Class B shares and $2,371 for Class C shares during the period ended May 31, 2011. During the period ended May 31, 2011, the Distributor retained $983 from commissions earned on sales of the fund’s Class A shares and $24 from CDSCs on redemptions of the fund’s Class B shares. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended May 31, 2011, Class B and Class C shares were charged $1,555 and $47,210, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2011, Class A, Class B and Class C shares were charged $433,418, $778 and $15,737, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2011, the fund was charged $54,957 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. 36 The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2011, the fund was charged $5,056 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $282. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2011, the fund was charged $18,141 pursuant to the custody agreement. During the period ended May 31, 2011, the fund was charged $3,146 for services performed by the Chief Compliance Officer. The components of “Due toThe Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $170,380, Rule 12b-1 distribution plan fees $8,117, shareholder services plan fees $76,750, custodian fees $15,005, chief compliance officer fees $3,006 and transfer agency per account fees $17,928, which are offset against an expense reimbursement currently in effect in the amount of $129. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended May 31, 2011, amounted to $18,915,909 and $45,832,690, respectively. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals.A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The average amount of borrowings outstanding under the inverse floater structure during the period ended May 31, 2011, was approximately $2,000,000, with a related weighted average annualized interest rate of .86%. At May 31, 2011, the accumulated net unrealized appreciation on investments was $9,445,809, consisting of $10,383,460 gross unrealized appreciation and $937,651 gross unrealized depreciation. At May 31, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 38 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New York AMT-Free Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 25, 2011 By: /s/ James Windels James Windels, Treasurer Date: July 25, 2011 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
